Exhibit June 23, The Board of Directors China XD Plastics Company Limited No. 9 Dalian North Road Haping Road Centralized Industrial Park Harbin Development Zone Heilongjiang Province People’s Republic of China 150060 Dear Sirs, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the incorporation by reference in the Prospectus constituting a part of the Registration Statement on Form S-3 of our report dated April 14, 2010, relating to the consolidated financial statements of China XD Plastics Company Limited and subsidiaries (the “Company”), appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. We also consent to the reference to our firm under the caption “Experts” in the Prospectus. Yours faithfully, /s/ Moore Stephens Certified Public Accountants Hong Kong
